DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on July 26, 2022 is acknowledged.

Claim Objections
Claim 50 is objected to because of the following informalities: Claim 50 recites “generator of claim 50”, which should read “generator of claim 49.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36, 38, 39, 41-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a controller that:” in line 2 of the claim.  The use of the word “that” makes it unclear how much patentable weight should be given to the remainder of the claim.  For the purpose of examination, the examiner is reading this as “a controller configured to:”.
Claim 38 recites “a controller that:” in line 2 of the claim.  The use of the word “that” makes it unclear how much patentable weight should be given to the remainder of the claim.  For the purpose of examination, the examiner is reading this as “a controller configured to:”.  Similarly line 9 recites “an RF amplifier that generates” which should be corrected to read “an RF amplifier configured to generate”.
Claim 39 recites “a controller that” in line 2 of the claim.  The use of the word “that” makes it unclear how much patentable weight should be given to the remainder of the claim.  For the purpose of examination, the examiner is reading this as “a controller configured to”.  Similarly line 3 recites “an RF amplifier that generates” which should be corrected to read “an RF amplifier configured to generate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McHenry et al (2016/0310204).
 Referring to claim 38, McHenry et al teaches an electrosurgical generator comprising: a controller (4) that: instructs the RF amplifier (8) to apply an initial amount of RF energy to an area of tissue (paragraph 0044), determines a desiccation level of the area of tissue affected by the initial amount of RF energy, and instructs the RF amplifier to vary an amount of RF energy being subsequently applied to the area of tissue based on the determined desiccation level for a pre-determined period of time and an RF amplifier that generates a corresponding amount of RF energy based on the instructions provided by the controller (paragraphs 0044 and 0050-0060; Figures 1-3).

Referring to claim 39, McHenry et al teaches an electrosurgical generator comprising: a controller (4) that determines a desiccation level of an area of tissue (paragraph 0044); and an RF amplifier (8) that generates a corresponding amount of RF energy based on the desiccation level determined by the controller (paragraphs 0044 and 0050-0060; Figures 1-3).

Referring to claim 38, McHenry et al teaches a system comprising: an electrosurgical generator (2) that generates RF energy (paragraph 0024); and an electrosurgical instrument (10) that fuses or seals an area of tissue, wherein the electrosurgical instrument receives the RF energy from the electrosurgical generator to fuse or seal the area of tissue (paragraphs 0024-0025; Figure 1), wherein the electrosurgical generator: determines a desiccation level of the area of tissue, and generates a corresponding amount of RF energy for the electrosurgical instrument to use in fusing or sealing the area of tissue (paragraphs 0044 and 0050-0060; Figures 1-3).

Allowable Subject Matter
Claims 31-36 and 41-68 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794